Exhibit CCH II, LLC, CCH II CAPITAL CORP. EXCHANGE AND REGISTRATION RIGHTS AGREEMENT EXCHANGE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 30, 2009, by and among CCH II, LLC, a Delaware limited liability company, and CCH II Capital Corp., a Delaware corporation (collectively, the “Issuers”) and the undersigned Investors (as defined below). WHEREAS: Where as the Issuers propose to issue 13.50% Senior Notes due 2016 (the “Notes”) pursuant to, and upon the terms set forth in, the Plan of Reorganization of Charter Communications, Inc, its subsidiaries, and Charter Investment, Inc. (the “Plan”) under chapter 11 of Title 11 of the United States Code. In accordance with the Plan, the Issuers, jointly and severally, agree for the benefit of the Investors, as follows: NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Issuers and each of the holders hereby agree as follows: 1.Certain Definitions.For purposes of this Exchange and Registration Rights Agreement, the following terms shall have the following respective meanings: “Agreement” shall mean this Exchange and Registration Rights Agreement. “Base Interest” shall mean the interest that would otherwise accrue on the Notes under the terms thereof and the Indenture, without giving effect to the provisions of this Exchange and Registration Rights Agreement. “beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial ownership of any particular “person” (as that term is used in Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial ownership of all securities that such “person” has the right to acquire by conversion or exercise of other securities, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition. The term “beneficially own” has a corresponding meaning. “broker-dealer” shall mean any broker or dealer registered with the Commission under the Exchange Act. “Certification” shall have the meaning assigned thereto in Section 7(p). 1 “Closing Date” shall mean the date on which the Notes are initially issued. “Commission” shall mean the United States Securities and Exchange Commission, or any other federal agency at the time administering the Exchange Act or the Securities Act, whichever is the relevant statute for the particular purpose. “Definitive Notes” shall have the meaning assigned to such term in the Indenture. “Disclosure Package” means, with respect to any offering of securities, (i) the preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other information, in each case, that is deemed, under Rule 159 promulgated under the Securities Act, to have been conveyed to purchasers of securities at the time of sale of such securities (including a contract of sale). “Effective Time” in with respect to any Registration Statement means the time and date as of which the Commission declares such Registration Statement effective or as of which such Registration Statement otherwise becomes effective. “Electing Holder” shall mean any holder of Registrable Securities that has returned a completed and signed Notice and Questionnaire to the Issuers in accordance with Section 3(e)(ii) hereof. “Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor thereto, and the rules, regulations and forms promulgated thereunder, all as the same shall be amended from time to time. “Exchange Notes” shall have the meaning assigned thereto in Section 2(a) hereof. “Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof. “Exchange Offer Registration” shall have the meaning assigned thereto in Section3(c) hereof. “Exchange Offer Registration Statement” shall have the meaning assigned thereto in Section 2(a) hereof. “Free Writing Prospectus” means any “free writing prospectus” as defined in Rule 405 promulgated under the Securities Act. “holder” shall mean, unless the context otherwise indicates, each of the holders who acquired Registrable Securities from the Issuers and any transferees thereof, in each case for so long as such person is a registered holder of any Registrable Securities. “Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by or on behalf of the relevant Holder or used or referred to by such Holder in connection with the offering of Registrable Securities. 2 “Indenture” shall mean the indenture governing the Notes, dated as of the Closing Date. “Notes” shall have the meaning set forth in the preamble hereto.Unless the context otherwise requires, all references to a “Note” or “Notes” include any related
